DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrases “mapping the ECG data…using a conventional neural network”, “mapping the first preliminary diagnosis….using a decision network…” is vague and unclear as to what is actively being performed in these steps.  These steps of “mapping” do not appear to have any end result or any tied in functions which produce a product.  Rather, they appear to just vaguely indicate steps in processing which could generally be performed by a generic processor as they are not required to produce anything other than a generic result in the broadest reasonable interpretation.  
Claims 2-4, 6-7, 10-14, and 16-20 are rejected under the same rationale as being dependent upon the rejected independent claims above and their limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 4, 6-7, 9-11, 4, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindauer et al. (US 2012/0323133).
Regarding claim 1, Lindauer teaches a method comprising: acquiring electrocardiographic data (ECG data) (e.g. ¶¶ 39); determining a diagnosis based on the ECG data using a hybrid system, wherein the hybrid system comprises a rule-based system and one or more deep neural networks, including: determining a first preliminary diagnosis based on the ECG data using the rule-based system (e.g. ¶¶ 41 – where the examiner considers the rule-based system to be the filtering and delineation process); mapping the ECG data to a plurality of features using a convolutional neural network of the one or more deep neural networks (e.g. ¶¶ 41 – “With each waveform now fully delineated, a beat classifier 48 compares each new beat with previous beats and classifies beats as normal (regular) or abnormal (irregular) for the individual undergoing diagnosis”); mapping the first preliminary diagnosis and the plurality of features to a second preliminary diagnosis using a decision network of the one or more deep neural networks (e.g. ¶¶ 65-66 – “The dashed cross-hatching of the V3 lead column represents a different color or shading that indicates to the viewer that this lead value is missing from the data set but has been estimated based on other lead data. In this example the level of the shading of the V3 column is an average or interpolation of the adjacent (V2 and V4) lead values. The build-up of the shaded columns again points to the culprit artery, and with a display that shows the viewer that the V3 lead data was missing and has been estimated.”); and determining the diagnosis based on the ECG data and the second preliminary diagnosis using the rule-based system (e.g. ¶¶ 44 – “The cardiologist is then informed of the identity of the culprit artery as by identifying it in the ECG report, visually on a screen, on a display of ECG traces, audibly, or by other output means. The other inventors have developed an inventive display technique…”); and 
Regarding claim 4, Lindauer discloses the rule-based system comprises a feature extractor and a decision tree, wherein the feature extractor is configured to determine a plurality of features of the ECG data, and wherein the decision tree comprises hard-coded expert diagnostic criteria (e.g. ¶¶ 41 –the rule-based system to be the filtering and delineation process of specifically the QRS – Fig. 6, #44).
Regarding claims 6-7, Lindauer discloses mapping the ECG data and the second preliminary diagnosis to the diagnosis using the one or more deep neural networks and receiving at an input layer of a decision network both the plurality of features and the first preliminary diagnosis (e.g. ¶¶ 65-66 – where the examiner considers the predictive estimation of the specific lead to meet the claimed mapping with the decision network including the calculations required to predict the data values based on the other lead values).
Regarding claim 9, Lindauer teaches a method for training a hybrid electrocardiogram diagnostic system to automatically diagnose ECG data, the method comprising: selecting an ECG training data set, wherein the ECG training data set comprises ECG data, a preliminary diagnosis, and a ground truth diagnosis corresponding to the ECG data and the preliminary diagnosis (e.g. ¶¶ 44 – “the statistical analyses of ECG databases and their relationship to different coronary artery anatomies and has participated in the development of an automated technique to identify the culprit artery of an acute ischemic event”); feeding the ECG data and the preliminary diagnosis to the one or more deep neural networks (e.g. ¶¶ 39); mapping the ECG data and the preliminary diagnosis to a diagnosis (e.g. ¶¶ 41 – “With each waveform now fully delineated, a beat classifier 48 compares each new beat with previous beats and classifies beats as normal (regular) or abnormal (irregular) for the individual undergoing diagnosis”); calculating a difference between the diagnosis and the ground truth diagnosis (e.g. ¶¶ 44 – “This inventive technique can identify one of the two main coronary arteries, the RC and the LM, or one of the two main branches of the LM, the LDA or the LCx, as the culprit artery.”); and adjusting the parameters of the deep neural networks based on the calculated differences (e.g. ¶¶ 65-66 – “The dashed cross-hatching of the V3 lead column represents a different color or shading that indicates to the viewer that this lead value is missing from the data set but has been estimated based on other lead data. In this example the level of the shading of the V3 column is an average or interpolation of the adjacent (V2 and V4) lead values. The build-up of the shaded columns again points to the culprit artery, and with a display that shows the viewer that the V3 lead data was missing and has been estimated.”). The 
Regarding claim 10-11, Lindauer discloses the ground truth diagnosis comprises an expert generated diagnosis of the ECG data (e.g. ¶¶ 44 – “The cardiologist is then informed of the identity of the culprit artery as by identifying it in the ECG report, visually on a screen, on a display of ECG traces, audibly, or by other output means.”).
Regarding claim 14, Lindauer discloses the ECG data comprises a twelve lead electrocardiogram (e.g. ¶¶ 37).
Regarding claim 15, Lindauer discloses an electrocardiogram (ECG) processing system comprising: a display device; a memory storing a hybrid ECG diagnostic system, and instructions; and a processor communicably coupled to the memory and the display device (e.g. ¶¶ 39) and when executing the instructions, configured to: acquire ECG data (e.g. ¶¶ 39); determine a diagnosis based on the ECG data using the hybrid ECG diagnostic system comprising a rule-based system and one or more trained deep neural networks, by: determining a first preliminary diagnosis based on the ECG data using the rule-based system (e.g. ¶¶ 41 – where the examiner considers the rule-based system to be the filtering and delineation process); mapping the ECG data to a plurality of features using a trained convolutional neural network (e.g. ¶¶ 41 – “With each waveform now fully delineated, a beat classifier 48 compares each new beat with previous beats and classifies beats as normal (regular) or abnormal (irregular) for the individual undergoing diagnosis”); mapping the first preliminary diagnosis and the 
Regarding claim 16, Lindauer discloses the preliminary diagnosis comprises a plurality of probabilities corresponding to a plurality of diagnoses (e.g. ¶¶ 44 – based on the statistical analyses of ECG databases).
Regarding claim 20, Lindauer discloses the rule-based system comprises a feature extractor, wherein the feature extractor is configured to determine a plurality of pre-determined features of the ECG data including one or more of: a heart rate; a P wave amplitude; a P wave interval; a QRS wave amplitude; a QRS wave interval; a T wave amplitude; and a T wave interval (e.g. ¶¶ 41 –the rule-based system to be the filtering and delineation process of specifically the QRS – Fig. 6, #44)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 12, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindauer et al. (US 2012/0323133).  Lindauer discloses the claimed invention as expounded above; however, the prior art fails to expressly disclose any neural networks, including convolutional networks comprising a plurality of convolutional layers and decision networks comprising a plurality of densely connected layers as recited in the steps of these claims.  The examiner notes that the purpose of these specific neural networks, as described in the disclosure, is for the purpose of predicting and estimating various parameters based on a library or database.  Lindauer discusses the analysis and use of statistical databases (e.g. ¶¶ 44 – based on the statistical analyses of ECG databases) and further discusses using a library of data to estimate and predict a missing or bad lead data point in an ECG based on the other leads (e.g. ¶¶ 65-66 – “The dashed cross-hatching of the V3 lead column represents a different color or shading that indicates to the viewer that this lead value is missing from the data set but has been estimated based on other lead data. In this example the level of the shading of the V3 column is an average or interpolation of the adjacent (V2 and V4) lead values. The build-up of the shaded columns again points to the culprit artery, and with a display that shows the viewer that the V3 lead data was missing and has been estimated.”).  Accordingly, it would have been an obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a “neural network” system as known work in one field of endeavor, may prompt variations of it – in this case higher functioning databasing and processing improvements, based on design incentives or other market forces, in order to yield the predictable results of providing a more efficient and effective way of processing and performing the steps of cataloging and predicting based on data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792